Case 21-10527-JTD   Doc 262   Filed 04/09/21   Page 1 of 5
Case 21-10527-JTD   Doc 262   Filed 04/09/21   Page 2 of 5




                    Exhibit A
                                                  Case 21-10527-JTD             Doc 262     Filed 04/09/21      Page 3 of 5

                                                                                  Exhibit A
                                                                            Served via Electronic Mail

                          Name                                      Attention                              Address 1                                   Email
                                                                                                                                   bso@saxtonstump.com
                                                                                                                                   dat@saxtonstump.com
      A1 Energy                                   c/o Saxton & Stump LLC                          Attn: Barry A. Solodky           msf@saxtonstump.com
                                                                                                                                   csimon@crosslaw.com
                                                                                                  Attn: Christopher P. Simon, Esq. kmann@crosslaw.com
      Allan Company                               c/o Cross & Simon LLC                           & Kevin S. Mann, Esq.            smacdonald@crosslaw.com
                                                                                                                                   mgottfried@elkinskalt.com
                                                                                                                                   aaburto@elkinskalt.com
      Allan Company                               c/o Elkins Kalt Weintraub Reuben Gartside LLP Attn: Michael I. Gottfried, Esq.   myuen@elkinskalt.com
                                                                                                                                   michael.messersmith@arnoldporter.com
                                                  Attn: Michael Messersmith, Sarah Gryll, &                                        sarah.gryll@arnoldporter.com
      Arnold & Porter Kaye Scholer LLP            Ginger Clements                                                                  ginger.clements@arnoldporter.com
                                                                                                                                   akramer@otterbourg.com
                                                                                                  Attn: Andrew M. Kramer, David    dmorse@otterbourg.com
      Bank Leumi USA                              c/o Otterbourg PC                               W. Morse, & Frank J. Pecorelli   fpecorelli@otterbourg.com
                                                                                                                                   knight@rlf.com
                                                                                                                                   queroli@rlf.com
                                                                                                  Attn: John H. Knight & David T. rbgroup@rlf.com
      Bank Leumi USA                              c/o Richards Layton & Finger PA                 Queroli                          ann-jerominski-2390@ecf.pacerpro.com
                                                                                                                                   andrea.kendrick@doj.ca.gov
      California Department of Resources          c/o California Department of Justice, Office of Attn: Andrea M. Kendrick &       bryant.cannon@doj.ca.gov
      Recycling & Recovery                        the Attorney General                            Bryant B. Cannon                 rochelle.udaquillen@doj.ca.gov
      California Office of the Attorney General                                                                                    bankruptcy@coag.gov
      Cedarwood-Young Company                     dba Allan Company                                                                clavigne@allancompany.com
      Cigna                                       Attn: Director or Officer                                                        pdmglendale@cigna.com
      Cigna - Dental                                                                                                               donna.killingsworth@cigna.com
                                                                                                                                   olivia.salvatierra@lgbs.com
                                                                                                                                   dallas.bankruptcy@publicans.com
                                                                                                                                   dallas.bankruptcy@lgbs.com
                                                                                                                                   beth.weller@lgbs.com
      Dallas County                               c/o Linebarger Goggan Blair & Sampson LLP       Attn: Elizabeth Weller           dora.casiano-perez@lgbs.com
      Delaware Office of the Attorney General     Delaware Department of Justice                                                   attorney.general@delaware.gov
      Delaware Secretary of State                 Division of Corporations                                                         dosdoc_bankruptcy@state.de.us
      Delaware State Treasury                                                                                                      statetreasurer@state.de.us
                                                                                                                                   hhecfb@hershnerhunter.com
      Emerging Acquisitions LLC                   c/o Hershner Hunter LLP                         Attn: Nancy K. Cary              ncary@hershnerhunter.com
                                                                                                                                   john.knapp@millernash.com
                                                                                                                                   edgar.rosales@millernash.com
      Emerging Acquisitions LLC                   c/o Miller Nash Graham & Dunn LLP               Attn: John R. Knapp, Jr.         dona.purdy@millernash.com
                                                                                                                                   jgentile@beneschlaw.com
                                                                                                                                   kcapuzzi@beneschlaw.com
                                                                                                  Attn: Kevin M. Capuzzi & John C. debankruptcy@beneschlaw.com
      Fairmont Logistics LLC                      c/o Benesch Friedlander Coplan & Aronoff LLP Gentile                             lmolinaro@beneschlaw.com
      Internal Revenue Service                    Attn: Susanne Larson                                                             sbse.Insolvency.balt@irs.gov
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                             Page 1 of 3
                                                  Case 21-10527-JTD              Doc 262     Filed 04/09/21      Page 4 of 5

                                                                                   Exhibit A
                                                                             Served via Electronic Mail

                        Name                                        Attention                               Address 1                               Email
      Latham & Watkins LLP                        Attn: Andrew C. Ambruoso                                                        andrew.ambruoso@lw.com
      Latham & Watkins LLP                        Attn: James Ktsanes                                                             james.ktsanes@lw.com
                                                                                                                                  jeff.bjork@lw.com
      Latham & Watkins LLP                        Attn: Jeff Bjork                                                                carbonlite.lwteam@lw.com
                                                                                                  Attn: Elizabeth Freeman &       efreeman@jw.com
      LIT Mountain Creek Dallas LLC               c/o Jackson Walker LLP                          Vienna F. Anaya                 vanaya@jw.com
      Metropolitan Edison Company                 Attn: Matilda Swope                                                             mswope@firstenergycorp.com
                                                                                                                                  jnimeroff@bmnlawyers.com
      Muhlenberg Township Authority               c/o Brown McGarry Nimeroff LLC                  Attn: Jami B. Nimeroff, Esq.    cjones@bmnlawyers.com
                                                                                                                                  marcy.smith@troutman.com
                                                                                                                                  wlbank@troutman.com
                                                                                                                                  monica.molitor@troutman.com
      Nestle Waters North America Inc.            c/o Troutman Pepper Hamilton Sanders LLP        Attn: Marcy J. McLaughlin Smith peggianne.hardin@troutman.com
                                                                                                  Attn: Robert S. Hertzberg & Kay robert.hertzberg@troutman.com
      Nestle Waters North America Inc.            c/o Troutman Pepper Hamilton Sanders LLP        Standridge Kress                kay.kress@troutman.com
                                                                                                                                  caroline.djang@bbklaw.com
      Niagara Bottling LLC                        c/o Best Best & Krieger LLP                     Attn: Caroline R. Djang, Esq.   laurie.verstegen@bbklaw.com
                                                                                                  Attn: Eric J. Monzo & Brya M.   emonzo@morrisjames.com
      Niagara Bottling LLC                        c/o Morris James LLP                            Keilson                         bkeilson@morrisjames.com
                                                                                                                                  bronationalecf@weltman.com
      Nissan Motor Acceptance Corp                c/o Weltman Weinberg & Reis Co. LPA             Attn: Scott Fink                sfink@weltman.com
                                                                                                                                  joseph.mcmahon@usdoj.gov
      Office of the U.S. Trustee                  Attn: Joseph J. McMahon, Jr.                                                    ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                  carolina.velarde@bantaminc.com
      Official Committee of Unsecured Creditors   c/o Bantam Materials International              Attn: Vytas Gruodis             vytas.gruodis@bantaminc.com
      Official Committee of Unsecured Creditors   c/o Banyan Plastics                             Attn: Sloan Sherman             sloan@banyanplastics.com
                                                                                                  Attn: Regina Stango Kelbon,     jbibiloni@blankrome.com
                                                                                                  Esq., Stanley B. Tarr, Esq., &  kelbon@blankrome.com
      Official Committee of Unsecured Creditors   c/o Blank Rome LLP                              Jose F. Bibiloni, Esq.          tarr@blankrome.com;
      Official Committee of Unsecured Creditors   c/o Everrank Investment Group Inc.              Attn: David Ha                  davidha@everrankca.com
                                                                                                                                  nevrard@exactstaff.com
                                                                                                                                  gordonsmith17@yahoo.com
      Official Committee of Unsecured Creditors   c/o Exact Staff Inc.                            Attn: Gordon Smith              kgoodwin@exactstaff.com
                                                                                                                                  erin.brady@hoganlovells.com
                                                                                                                                  david.simonds@hoganlovells.com
                                                                                                                                  edward.mcneilly@hoganlovells.com
                                                                                                  Attn: Erin N. Brady, David P.   cindy.mitchell@hoganlovells.com
      Official Committee of Unsecured Creditors   c/o Hogan Lovells US LLP                        Simonds, & Edward McNeilly      tracy.southwell@hoganlovells.com
      Official Committee of Unsecured Creditors   c/o Hogan Lovells US LLP                        Attn: Kevin J. Carey            kevin.carey@hoganlovells.com
      Official Committee of Unsecured Creditors   c/o Niagara Bottling LLC                        Attn: John Breedlove, Esq.      jbreedlove@niagarawater.com
                                                                                                                                  mark@replenysh.com
      Official Committee of Unsecured Creditors   c/o Replenysh Inc.                              Attn: Mark Armen                legal@replenysh.com
                                                                                                                                  lworley@rplanetearth.com
      Official Committee of Unsecured Creditors   c/o rPlanet Earth Los Angeles LLC               Attn: Robert Daviduk            bob@rplanetearth.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                              Page 2 of 3
                                                  Case 21-10527-JTD            Doc 262       Filed 04/09/21        Page 5 of 5

                                                                                   Exhibit A
                                                                             Served via Electronic Mail

                         Name                                      Attention                                    Address 1                                 Email
      Orion Energy Partners Investment Agent LLC c/o Latham & Watkins LLP                          Attn: Andrew C. Ambruoso, Esq.     andrew.ambruoso@lw.com
      Orion Energy Partners Investment Agent LLC c/o Latham & Watkins LLP                          Attn: James Ktsanes, Esq.          james.ktsanes@lw.com
                                                                                                   Attn: Jeffrey E. Bjork, Esq. &     jeff.bjork@lw.com
      Orion Energy Partners Investment Agent LLC c/o Latham & Watkins LLP                          Nicholas J. Messana, Esq.          nicholas.messana@lw.com
                                                                                                                                      bankfilings@ycst.com
                                                                                                                                      rbrady@ycst.com
                                                                                                   Attn: Robert S. Brady, Edwin J.    eharron@ycst.com
      Orion Energy Partners Investment Agent LLC c/o Young Conaway Stargatt & Taylor LLP           Harron, & Kara Hammond Coyle kcoyle@ycst.com
                                                                                                                                      akramer@otterbourg.com
      Otterbourg P.C.                             Attn: Andrew M. Kramer & David E. Morse                                             dmorse@otterbourg.com
                                                  c/o Smith Anderson Blount Dorsett Mitchell &     Attn: Gerald A. Jeutter, Jr., Esq. jjeutter@smithlaw.com
      PolyQuest Inc. & PQ Recycling LLC           Jernigan LLP                                     & Anna B. Osterhout, Esq.          aosterhout@smithlaw.com
      Securities & Exchange Commission            Attn: Marc Berger, Regional Director                                                bankruptcynoticeschr@sec.gov
      Securities & Exchange Commission            c/o Office of General Counsel-Bankruptcy         Attn: Michael A. Berman            secbankruptcy-ogc-ado@sec.gov
                                                                                                                                      mmenkowitz@foxrothschild.com
                                                                                                                                      jmanfrey@foxrothschild.com
                                                                                                                                      jdistanislao@foxrothchild.com
      Solid Waste Services Inc.                   dba J.P. Mascaro & Sons                          c/o Fox Rothschild LLP             brian-oneill-fox-5537@ecf.pacerpro.com
                                                                                                                                      fdavis@hsblawfirm.com
                                                                                                                                      hharrington@hsblawfirm.com
                                                                                                                                      mphillips@mmwr.com
                                                                                                                                      marc-phillips-8177@ecf.pacerpro.com
      Starlinger & Co. Gesellschaft M.B.H.        c/o Haynsworth Sinkler Boyd PA                   Attn: Frank T. Davis III           smcguffin@hsblawfirm.com
                                                                                                                                      mmenkowitz@foxrothschild.com
                                                                                                                                      jmanfrey@foxrothschild.com
                                                                                                   Attn: Michael G. Menkowitz, Esq. jdistanislao@foxrothchild.com
      TotalRecycle Inc.                            c/o Fox Rothschild LLP                          & Jason C. Manfrey, Esq.           brian-oneill-fox-5537@ecf.pacerpro.com
      UMB Bank N.A., in its separate capacities as                                                                                    michael.messersmith@arnoldporter.com
      TX DIP Agent, PA DIP Agent, TX Bonds                                                         Attn: Michael D. Messersmith,      sarah.gryll@arnoldporter.com
      Trustee, and PA Bonds Trustee                c/o Arnold & Porter Kaye Scholer LLP            Sarah Gryll, & Ginger Clements ginger.clements@arnoldporter.com
                                                                                                                                      david.stratton@troutman.com
                                                                                                                                      evelyn.meltzer@troutman.com
                                                                                                                                      ken.listwak@troutman.com
      UMB Bank N.A., in its separate capacities as                                                                                    wlbank@troutman.com
      TX DIP Agent, PA DIP Agent, TX Bonds                                                         Attn: David B. Stratton, Evelyn J. monica.molitor@troutman.com
      Trustee, and PA Bonds Trustee                c/o Troutman Pepper Hamilton Sanders LLP        Meltzer, & Kenneth A. Listwak      peggianne.hardin@troutman.com
      Waste Management Recycle America LLC         c/o Monzack Mersky & Browder PA                 Attn: Rachel B. Mersky             rmersky@monlaw.com
                                                                                                                                      rbrady@ycst.com
                                                  Attn: Robert S. Brady, Edwin J. Harron, & Kara                                      eharron@ycst.com
      Young Conaway Stargatt & Taylor LLP         Hammond Coyle                                                                       kcoyle@ycst.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                  Page 3 of 3
